Citation Nr: 1310634	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-45 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, Louisiana



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Lake Charles Memorial Hospital on September 15, 2009.  



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.  The appellant is the private health facility that provided emergency health care for the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Department of Veterans Affairs Medical Center (VAMC) in Alexandria, Louisiana.  

This matter is being remanded to the VAMC for further development.  The appellant will be notified if further action is required.


REMAND

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veterans Millennium Health care and Benefits Act (Millennium Bill) codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for payment or reimbursement under this authority the Veteran has to satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);  

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);  

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;  

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;  

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);  

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;  

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.  

VA payment or reimbursement of the cost of emergency treatment at a non-VA facility covers only medical emergencies, and those emergencies last only until the time the veteran becomes stabilized.  38 C.F.R. § 17.1002(d).  

The evidence of record indicates VA initially denied payment or reimbursement of expenses for treatment on September 15, 2009 because the Veteran had not received any VA treatment in the 24 months prior to the emergency room treatment.  

The current claims folder is inadequate for appellate review.  The appellant's initial claim, any development correspondence, the original decision on the claim, and the notice of disagreement are all absent.  Likewise, there is no evidence supporting the determination that the Veteran had not been treated in a VA facility in the 24 months preceding his emergency room treatment on September 15, 2009, or that he was enrolled in the VA medical system at the time of the September 2009 treatment.  

On remand, a complete file containing all relevant documents must be assembled; meaningful review without such is impossible.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file any records that are relevant to the following determinations:  whether the Veteran was enrolled in the VA healthcare system in September 2009; and whether the Veteran had received VA medical treatment in the 24 months prior to September 2009. 

2.  Associate with the claims file copies of the Appellant's original claim for payment or reimbursement, any development correspondence, the March 2010 original denial of the claim, and the notice of disagreement.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Appellant the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



